Back to Form 8-K [form8-k.htm]
Exhibit 10.2

AMENDMENT ONE (#1)
BETWEEN
THE FLORIDA HEALTHY KIDS CORPORATION
AND
WELLCARE OF FLORIDA, INC.


 
THIS AMENDMENT ONE entered into by the Florida Healthy Kids Corporation ("FHKC")
and WELLCARE OF FLORIDA, INC. ("Insurer"), collectively referred to as the
"Parties," amends the Medical Services Contract with the Commencement Date of
October 1, 2008 (the "Contract").
 
BACKGROUND
 
Section 4-1 of the Contract permits the Contract to be amended with the mutual
written consent of the Parties.

 
Section 3-20 of the Contract provides a listing of all counties in which INSURER
shall provide services pursuant to the Contract.

 
FHKC and INSURER have agreed to add one (1) county to the Contract, effective
October 1, 2008.

 
THEREFORE, in consideration of the services to be performed and payments to be
made, together with the mutual covenants and conditions hereinafter set forth,
the Parties agree as follows:

 
1.                     Section 3-20-1, Premium Rate, is amended by the addition
of Lee County at a premium rate of $106.06 per member per month and the table
for Staywell will have an additional row added to reflect such:

 
As to Staywell:

 
COUNTY
PER MEMBER PER MONTH
Lee
$106.06

 
2.
The effective date of this Amendment is the date on which the last party has
executed this Amendment One. All other provisions of Section 3-20-1 and the
Contract in its

entirety shall remain in full force and effect.
 

3.                     All provisions of the Contract and any attachments
thereto in conflict with this Amendment One shall be and are hereby changed to
conform to this Amendment One.  All provisions not in conflict with this
Amendment One are still in effect and are to be performed as specified in the
Contract. This Amendment One is incorporated and made a part of this Contract.

 
(SIGNATURES FOLLOW ON NEXT PAGE)


Amendment #1 - Lee County Addendum
Page 1 of 3
/s/ HS    INSURER
/s/ RAR       FHKC

 

--------------------------------------------------------------------------------


 
                IN WITNESS WHEREOF, the Parties hereto have caused this three
(3) page Amendment to be executed by their officials who are duly authorized.
 


FOR
HEALTHEASE OF FLORIDA, INC.
 
 
FOR
WELLCARE OF FLORIDA, INC.
NAME:                     Heath Schiesser
NAME:                     Heath Schiesser
TITLE:                     Chief Executive Officer
TITLE:                     Chief Executive Officer
DATE SIGNED:     10-13-08
DATE SIGNED:      10-13-08
 
The foregoing instrument was acknowledged before
me on this 13 day of October, 2008, by Heath Schiesser,
as Chief Executive Officer on behalf of HealthEase of
Florida, Inc.  He is personally known to me or has
produced_______as identification
 
 
The foregoing instrument was acknowledged before
me on this 13 day of October, 2008, by Heath Schiesser,
as Chief Executive Officer on behalf of HealthEase of
Florida, Inc.  He is personally known to me or has
produced_______as identification
 
 
/s/ Cathleen McGlynn            
Notary Public
 
/s/ Cathleen McGlynn             
Notary Public
 
February 14, 2010                    
My Commission Expires
 
February 14, 2010                     
My Commission Expires
 
/s/ Michael Haber                   
WITNESS #1 SIGNATURE
 
/s/ Michael Haber                     
WITNESS #1 SIGNATURE
 
Michael Haber                         
WITNESS #1 PRINT NAME
 
Michael Haber                          
WITNESS #1 PRINT NAME
 
/s/ Kerrian Thomas                 
WITNESS #2 SIGNATURE
 
/s/ Kerrian Thomas                  
WITNESS #2 SIGNATURE
 
Kerrian Thomas                      
WITNESS #2 PRINT NAME
 
Kerrian Thomas                        
WITNESS #2 PRINT NAME

 
Amendment #1 - Lee County Addendum
Page 2 of 3
/s/ HS    INSURER
/s/ RAR       FHKC


 
 

--------------------------------------------------------------------------------

 

FOR
FLORIDA HEALTHY KIDS
CORPORATION:


 
 
NAME:     Rich Robleto                 
TITLE:      Executive Director
DATE SIGNED:
 
 
The foregoing instrument was acknowledged
before me on the 4th day of September, 2008,
by Rich Robleto, as Executive Director on
behalf of the Florida Healthy Kids Corporate.  
He is personally known to me or has produced
________ as identification.
 
 
/s/ Amber N. Floyd                 
Notary Public
 
November 14, 2009                  
My Commission Expires
 
/s/ Amber N. Floyd                 
WITNESS #1 SIGNATURE
 
Amber N. Floyd                       
WITNESS #1 PRINT NAME
 
/s/ Ashley Holton                    
WITNESS #2 SIGNATURE
 
Ashley Holton                         
WITNESS #2 PRINT NAME

 
 
Reviewed by:



/s/ Jennifer Lloyd              Date: 8/27/08
 
Signature of: Jennifer K. Lloyd, Chief
External Affairs Officer
 



/s/ Joan Anderson            Date: 8/28/08
 
Signature of General Counsel
Printed Name: Joan Anderson
Florida Bar Number: 0294063
 

 
Amendment #1 - Lee County Addendum
Page 3 of 3
/s/ HS    INSURER
/s/ RAR       FHKC

